DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 03/03/2021.   Claims 1-17 are pending in the application. As such, Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 03/03/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-17 have been examined.
	In view of the amendments to Claim 17, the previous rejections under 35 U.S.C. 101 are respectfully withdrawn.

Response to Arguments 
4.         Applicant’s amendments and remarks filed 03/03/2021 with respect to Claims 1, 2, 4-10, 12-17 rejected under 35 USC 102(a)(1) have been fully considered, and are found not persuasive for at least the following rationale. 
	With respect to Claim 1, Applicant appears to argue as follows:

“…Applicant respectfully submits that Sun is totally silent on any features of "extracting phrases independently describing event information from titles of the plurality of texts" and "clustering the extracted phrases and gathering texts where phrases belonging to a same cluster are located to form an event" as recited in pending claim 1. As for feature a), the Office Action cited Sun §§ II, III, IV, V, and Fig. 2 and asserted such content disclosing the feature "extracting phrases independently describing event information from titles of the plurality of texts". (See page 4 of the Office Action). Applicant respectfully disagrees. Sun recites "The title and snippet of each search result is extracted as the document content" (see section V, part A of Sun). The title recited in claim 1 is extracted as document content (corresponding to text), that is to say, the title and document content are completely same in Sun. However, a plurality of texts is first acquired, and then the phrases independently describing event information from titles of the plurality of texts is extracted, thus the titles and the plurality of texts are obviously different, as recited in pending claim 1. Furthermore, even if the query profiles are cited to teach the phrases independently describing event information from titles of the plurality of texts, but Sun recites "Based on the above discussion, we propose to detect events based on users' queries and their matching news articles and blog posts." (See section I, part A of Sun) and Fig. 2 (See below), i.e., the queries as recited in Sun is inputted by the user and is therefore known in advance, and the solution in Sun regards the query as the core of the event. However, the queries as recited in claim 1 is only a trigger to  strat the whole process and the core of event is extracting phrases independently describing event information from titles of the plurality of texts, i.e., Sun actually teaches away from the operation of extracting phrases independently describing event information from titles of the plurality of texts, as defined by the above feature a) of claim 1.
As for feature b ), since Sun cannot teach the phrases independently describing event information from titles of the plurality of texts, the person skilled in the art would therefore have no motivation to further cluster the extracted phrases and gather texts where phrases belonging to a same cluster are located to form an event. Therefore, Sun fails to disclose, and even teaches away from, the above distinguishing features a)-b) in claim 1…”


    PNG
    media_image1.png
    331
    630
    media_image1.png
    Greyscale
	In response, Examiner respectfully disagrees and notes as follows. Sun et al., (Sun, A., & Hu, M. (2011). Query-guided event detection from news and blog streams. IEEE Transactions on systems, man, and cybernetics-Part A: systems and humans, 41(5), 834-839), already of record, and hereinafter referred to as SUN, clearly and unambiguously discloses a “…query-guided event detection framework…shown in Fig. 2. The two stages are event fragment detection and event detection…” (See e.g., SUN §§ II, III, IV, V, Fig. 2).     Furthermore, SUN evidences, see e.g., “…Event detection is often modeled as a real-time incremental clustering task…event fragment detection task is to group the query profiles related to the same event into one event fragment. To perform the grouping, 1) an appropriate distance metric between any pair of query profiles; and 2) an appropriate clustering algorithm, are (See e.g., SUN §§ II, III, IV, V, Fig. 2). As can be observed, SUN’s detection is modeled as a real-time incremental clustering task with and event fragment detection task directed to group the query profiles related to the same event into one event fragment. Applicant’s argument seems to disregard that SUN’s teachings follow “…an query-guided event detection framework…” according to for example, Fig. 2. In SUN, “…the two stages are event fragment detection and event detection…” followed by a “…clustering task with and event fragment detection task directed  to group the query profiles related to the same event into one event fragment…” That is, SUN’s teachings are not precluded from simultaneous and/or sequential acquiring, extraction, and clustering approach of titles and plurality of texts. As such, SUN’s capabilities for extracting titles and phrases independently can be clearly observed. 
	Furthermore, Applicant appears to argue on p. 8 of the Remarks filed 03/03/2021 that “…Sun actually teaches away from the operation of extracting phrase…Therefore, Sun fails to disclose, and even teaches away from, the above distinguishing features a)-b) in claim 1. Therefore the present invention as defined by claim 1 is patentable over Sun…” 
In response, Examiner respectfully disagrees and states that Applicant’s argument centering a position that the SUN reference is “teaching away” is completely not relevant to an anticipation analysis as is the case of claims 1, 2, 4-10, 12-17 since said claims are currently rejected under 35 U.S.C. 102(a)(1). “First and foremost, teaching away is not relevant to an anticipation analysis; it is only a component of an obviousness analysis.” Krippelz v. Ford Motor Co., 667 F.3d 1261, 1269 (Fed. Cir. 2012).
 For at least the supra provided reasons, Applicant’s arguments are found not persuasive.
Examiner respectfully disagrees, and therefore, the rejections of claims 1, 2, 4-10, 12-17 rejected under 35 U.S.C. 102(a)(1) are sustained and further updated accordingly.
supra reasons provided in the response directed towards claim 1 correspondingly discussed above.  For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and as such, Applicant’s arguments are also found not persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 4-10, 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., (Sun, A., & Hu, M. (2011). Query-guided event detection from news and blog streams. IEEE Transactions on systems, man, and cybernetics-Part A: systems and humans, 41(5), 834-839), already of record, and hereinafter referred to as SUN.
	With respect to Claim 1, SUN discloses:
1. An event detection method, comprising: 
acquiring a plurality of texts including a target keyword (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,” SUN §§ II, III, Fig. 2); 
(See e.g., “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” SUN §§ II, III, IV, V, Fig. 2); and 
clustering the extracted phrases and gathering texts where phrases belonging to a same cluster are located to form an event (See e.g., “…Event detection is often modeled as a real-time incremental clustering task…event fragment detection task is to group the query profiles related to the same event into one event fragment. To perform the grouping, 1) an appropriate distance metric between any pair of query profiles; and 2) an appropriate clustering algorithm, are required…,” SUN §§ II, III, IV, V, Fig. 2).     

    PNG
    media_image1.png
    331
    630
    media_image1.png
    Greyscale

(See e.g., SUN Fig. 2)

With respect to Claim 2, SUN discloses:
2. The method according to claim 1, wherein the acquiring the plurality of texts including the target keyword comprises: monitoring search times for a same search word on a target search engine, and using a keyword for which search times within a preset time length exceed a preset burst threshold as the target keyword (See e.g., “…Query profile recency is the averaged time difference between documents in the query profile to the query’s issuing time…Given the large number of news sources/blogs, even if each source reports the event in one article, the number of articles matching q could be very large. Moreover, all the matching articles are published within a short period of the event’s happening given the nature of news/blogs. Consequently, a user query q at time q.t is likely to be event-related if recency (Cq) is small…if we expect event related words to appear in at least 10% of the documents describing the event, then those words with df(w, Cq)/|Cq| ≥ 0.1 are likely to be event-related and should be included in computing clarity(Cq), where df(w, Cq) is the document frequency of word w in document set Cq. As described in (3), we estimate P(w|Cq) using the relative document frequency of w in Cq… Based on the recency and clarity measures, a query is predicted to be event-related if and only if recency(Cq) ≥ θr and clarity(Cq) ≥ θc,” SUN §§ II, III, IV, Fig. 2).

With respect to Claim 4, SUN discloses:
4. The method according to claim 1, wherein the extracting phrases independently describing event information from titles of the plurality of texts comprises: extracting, based on a preset grammatical structure, the phrases independently describing the event information from the titles of the plurality of texts (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,”  “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” “…first 50 results returned by each search engine were recorded for constructing query profiles… The title and snippet of each search result is extracted as the document content. In total 73 241 queries were collected with 2954 unique query keywords after punctuation removal and case standardization…”  SUN §§ II, III, IV, V, Fig. 2).

 Claim 5, SUN discloses:
5. The method according to claim 1, wherein the extracting phrases independently describing event information from titles of the plurality of texts comprises: extracting, from the titles of the plurality of texts, phrases separated by a punctuation and/or a space as the phrases independently describing the event information (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,”  “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” “…first 50 results returned by each search engine were recorded for constructing query profiles… The title and snippet of each search result is extracted as the document content. In total 73 241 queries were collected with 2954 unique query keywords after punctuation removal and case standardization…”  SUN §§ II, III, IV, V, Fig. 2).

With respect to Claim 6, SUN discloses:
6. The method according to claim 1, wherein the clustering the extracted phrases and gathering texts where phrases belonging to a same cluster are located to form an event comprises: acquiring, for each phrase of the extracted phrases, a text including the phrase from the plurality of texts as a target text (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,”  “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” “…first 50 results returned by each search engine were recorded for constructing query profiles…The title and snippet of each search result is extracted as the document content. In total 73 241 queries were collected with 2954 unique query keywords after punctuation removal and case standardization. Many query keywords appeared once or twice through the data collection period while a small number of query keywords appeared over 1000 times. In particular, the most popular query keyword youtube appeared 3836 times…” SUN §§ II, III, IV, V, Fig. 2); using a feature word of the target text as a feature word of the phrase (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,”  “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” “…first 50 results returned by each search engine were recorded for constructing query profiles…The title and snippet of each search result is extracted as the document content. In total 73 241 queries were collected with 2954 unique query keywords after punctuation removal and case standardization. Many query keywords appeared once or twice through the data collection period while a small number of query keywords appeared over 1000 times. In particular, the most popular query keyword youtube appeared 3836 times…” SUN §§ II, III, IV, V, Fig. 2); performing, based on the feature word of each phrase, similarity calculation among the phrases; and gathering texts where phrases whose similarity to each other is higher than a preset threshold are located to form the event (See e.g., “…Event detection is often modeled as a real-time incremental clustering task…event fragment detection task is to group the query profiles related to the same event into one event fragment. To perform the grouping, 1) an appropriate distance metric between any pair of query profiles; and 2) an appropriate clustering algorithm, are required…,” “…compute the distance (or similarity) between two sets of documents. One is to compute the cosine similarity between document features (e.g., words weighted by tf × idf scheme). Another commonly used method is to compute the divergence between the language models of the two (sets of) documents…” SUN §§ II, III, IV, V, Fig. 2).

With respect to Claim 7, SUN discloses:
7. The method according to claim 6, wherein the using the feature word of the target text as the feature word of the phrase comprises: extracting a feature word from a title of the target text and using the feature word as the feature word of the phrase (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,”  “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” “…first 50 results returned by each search engine were recorded for constructing query profiles…The title and snippet of each search result is extracted as the document content. In total 73 241 queries were collected with 2954 unique query keywords after punctuation removal and case standardization. Many query keywords appeared once or twice through the data collection period while a small number of query keywords appeared over 1000 times. In particular, the most popular query keyword youtube appeared 3836 times…” SUN §§ II, III, IV, V, Fig. 2).

With respect to Claim 8, SUN discloses:
8. The method according to claim 1, wherein after the event is formed, the method further comprises: displaying a relationship between the event and the phrases (See e.g., “…a user query q at time q.t is likely to be event-related if recency (Cq) is small…if we expect event related words to appear in at least 10% of the documents describing the event, then those words with df(w, Cq)/|Cq| ≥ 0.1 are likely to be event-related and should be included in computing clarity(Cq), where df(w, Cq) is the document frequency of word w in document set Cq. As described in (3), we estimate P(w|Cq) using the relative document frequency of w in Cq… Based on the recency and clarity measures, a query is predicted to be event-related if and only if recency(Cq) ≥ θr and clarity(Cq) ≥ θc,” SUN §§ II, III, IV, V, Fig. 2).

With respect to Claim 9, SUN discloses:
9. An event detection apparatus, comprising: a processor and a computer-readable medium for storing program codes, which, when executed by the processor, cause the processor (See e.g., event detection via processor and memory implemented hardware and software framework according to Fig. 2, SUN §§ II, III, IV, V, Fig. 2)to: acquire a plurality of texts including a target keyword (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,” SUN §§ II, III, Fig. 2); 
extract phrases independently describing event information from titles of the plurality of texts(See e.g., “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” SUN §§ II, III, IV, V, Fig. 2); and 
cluster the extracted phrases and gather texts where phrases belonging to a same cluster are located to form an event (See e.g., “…Event detection is often modeled as a real-time incremental clustering task…event fragment detection task is to group the query profiles related to the same event into one event fragment. To perform the grouping, 1) an appropriate distance metric between any pair of query profiles; and 2) an appropriate clustering algorithm, are required…,” SUN §§ II, III, IV, V, Fig. 2).

With respect to Claim 10, SUN discloses:
10. The apparatus according to claim 9, wherein the program codes further cause the processor to: monitor search times for a same search word on a target search engine, and use a keyword for which search times within a preset time length exceed a preset burst threshold as the target keyword(See e.g., “…Query profile recency is the averaged time difference between documents in the query profile to the query’s issuing time…Given the large number of news sources/blogs, even if each source reports the event in one article, the number of articles matching q could be very large. Moreover, all the matching articles are published within a short period of the event’s happening given the nature of news/blogs. Consequently, a user query q at time q.t is likely to be event-related if recency (Cq) is small…if we expect event related words to appear in at least 10% of the documents describing the event, then those words with df(w, Cq)/|Cq| ≥ 0.1 are likely to be event-related and should be included in computing clarity(Cq), where df(w, Cq) is the document frequency of word w in document set Cq. As described in (3), we estimate P(w|Cq) using the relative document frequency of w in Cq… Based on the recency and clarity measures, a query is predicted to be event-related if and only if recency(Cq) ≥ θr and clarity(Cq) ≥ θc,” SUN §§ II, III, IV, Fig. 2).
 
With respect to Claim 12, SUN discloses:
12. The apparatus according to claim 9, wherein the program codes further cause the processor to: extract, based on a preset grammatical structure, the phrases independently describing the event information from the titles of the plurality of texts (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,”  “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” “…first 50 results returned by each search engine were recorded for constructing query profiles… The title and snippet of each search result is extracted as the document content. In total 73 241 queries were collected with 2954 unique query keywords after punctuation removal and case standardization…”  SUN §§ II, III, IV, V, Fig. 2).

With respect to Claim 13, SUN discloses:
13. The apparatus according to claim 9, wherein the program codes further cause the processor to: extract, from the titles of the plurality of texts, phrases separated by a punctuation and/or a space as the phrases independently describing the event information (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,”  “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” “…first 50 results returned by each search engine were recorded for constructing query profiles… The title and snippet of each search result is extracted as the document content. In total 73 241 queries were collected with 2954 unique query keywords after punctuation removal and case standardization…”  SUN §§ II, III, IV, V, Fig. 2).

With respect to Claim 14, SUN discloses:
14. The apparatus according to claim 9, wherein the program codes further cause the processor to: acquire, for each phrase of the extracted phrases, a text including the phrase from the plurality of texts as a target text; use a feature word of the target text as a feature word of the phrase (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,”  “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” “…first 50 results returned by each search engine were recorded for constructing query profiles…The title and snippet of each search result is extracted as the document content. In total 73 241 queries were collected with 2954 unique query keywords after punctuation removal and case standardization. Many query keywords appeared once or twice through the data collection period while a small number of query keywords appeared over 1000 times. In particular, the most popular query keyword youtube appeared 3836 times…” SUN §§ II, III, IV, V, Fig. 2); 
perform, based on the feature word of each phrase, similarity calculation among the phrases (See e.g., “…Event detection is often modeled as a real-time incremental clustering task…event fragment detection task is to group the query profiles related to the same event into one event fragment. To perform the grouping, 1) an appropriate distance metric between any pair of query profiles; and 2) an appropriate clustering algorithm, are required…,” “…compute the distance (or similarity) between two sets of documents. One is to compute the cosine similarity between document features (e.g., words weighted by tf × idf scheme). Another commonly used method is to compute the divergence between the language models of the two (sets of) documents…” SUN §§ II, III, IV, V, Fig. 2); 
and gather texts where phrases whose similarity to each other is higher than a preset threshold are located to form the event(See e.g., “…Event detection is often modeled as a real-time incremental clustering task…event fragment detection task is to group the query profiles related to the same event into one event fragment. To perform the grouping, 1) an appropriate distance metric between any pair of query profiles; and 2) an appropriate clustering algorithm, are required…,” “…compute the distance (or similarity) between two sets of documents. One is to compute the cosine similarity between document features (e.g., words weighted by tf × idf scheme). Another commonly used method is to compute the divergence between the language models of the two (sets of) documents…” SUN §§ II, III, IV, V, Fig. 2).

With respect to Claim 15, SUN discloses:
15. The apparatus according to claim 14, wherein the program codes further cause the processor to: extract a feature word from a title of the target text and use the feature word as the feature word of the phrase (See e.g., “…Let S be a document stream where each document d ∈ S is associated with its timestamp d.t. Let q be a query with query keyword q.w received at time q.t. N…,”  “…query-guided event detection framework is shown in Fig. 2. The two stages are event fragment detection and event detection…,” “…first 50 results returned by each search engine were recorded for constructing query profiles…The title and snippet of each search result is extracted as the document content. In total 73 241 queries were collected with 2954 unique query keywords after punctuation removal and case standardization. Many query keywords appeared once or twice through the data collection period while a small number of query keywords appeared over 1000 times. In particular, the most popular query keyword youtube appeared 3836 times…” SUN §§ II, III, IV, V, Fig. 2).

With respect to Claim 16, SUN discloses:
16. The apparatus according to claim 9, wherein the program codes further cause the processor to: display a relationship between the event and the phrases (See e.g., “…a user query q at time q.t is likely to be event-related if recency (Cq) is small…if we expect event related words to appear in at least 10% of the documents describing the event, then those words with df(w, Cq)/|Cq| ≥ 0.1 are likely to be event-related and should be included in computing clarity(Cq), where df(w, Cq) is the document frequency of word w in document set Cq. As described in (3), we estimate P(w|Cq) using the relative document frequency of w in Cq… Based on the recency and clarity measures, a query is predicted to be event-related if and only if recency(Cq) ≥ θr and clarity(Cq) ≥ θc,” SUN §§ II, III, IV, V, Fig. 2).

With respect to Claim 17, SUN discloses:
17. A non-transitory computer readable storage medium, having a computer program stored thereon, wherein the program, when executed by a processor, implements the method according to claim 1 (See e.g., event detection via processor and memory implemented hardware and software framework according to Fig. 2, SUN §§ II, III, IV, V, Fig. 2).

Allowable Subject Matter
6.	Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       Claims 3 and 11 would be allowable over the prior art of record.
The following is an Examiner’s Statement of Reasons for Allowance:
Closest Prior Art: 
(Sun, A., & Hu, M. (2011). Query-guided event detection from news and blog streams. IEEE Transactions on systems, man, and cybernetics-Part A: systems and humans, 41(5), 834-839), already of record, and hereinafter referred to as SUN, discloses how “…a user query q at time q.t is likely to be event-related if recency (Cq) is small…if we expect event related words to appear in at least 10% of the documents describing the event, then those words with df(w, Cq)/|Cq| ≥ 0.1 are likely to be event-related and should be included in computing clarity(Cq), where df(w, Cq) is the document frequency of word w in document set Cq. As described in (3), we estimate P(w|Cq) using the relative document frequency of w in Cq… Based on the recency and clarity measures, a query is predicted to be event-related if and only if recency(Cq) ≥ θr and clarity(Cq) ≥ θc,” and where “…recency threshold θr was set to 24 hours and the setting of clarity threshold θc was based on [17] where 80% of randomly generated queries were assumed to have low clarity scores. In our data set, among the top-5 most searched query keywords, three are website names (i.e., youtube, myspace, and google) which are often not related to events. Let μc and σc be the mean and standard deviation of the clarity scores of the 7775 query profiles involving these three query keywords. We set θc = μc + σc and θc = 3.87 for TR, and 5.88 for GN. With the above parameter settings, 41 261 query profiles from TR and 22 764 query profiles from GN were predicted as event-related for event detection…,” (SUN §§ II, III, IV Fig. 2). 
At best SUN’s teachings evidences event fragment detection and event detection considering two measures, recency and clarity, and where μc and σc are the mean and standard deviation of the clarity scores query profiles involving query keywords, (SUN §§ II, III, IV, V, Fig. 2).  Notwithstanding, SUN’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in claims 3, and 11 as specifically recited.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Xu et al., (U.S. Patent Application Publication: 2017/0132318), hereinafter referred to as XU, discloses searching and clustering techniques and applications covering extracted target terms according to relations with categorized first terms in a first category clustering and a second category clustering sub-units,   (See e.g., XU, Abstract, paras. 55-72,  Figs. 1, 2, 4, 5).  
Please, see for additional references PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656